OWEN, Judge.
This case, like Davis v. Smith, District Court of Appeal, Fourth District, 227 So.2d 342, opinion filed this date, presents the question of whether F.S.1967, Section 322.-262(4), F.S.A., entitles a person, charged in municipal court with the offense of driving while under the influence of alcoholic beverages to the extent that his normal faculties were impaired, to a jury trial upon demand for such.
In the instant case, unlike the situation in Davis v. Smith, supra, the municipal judge was prohibited from exercising further jurisdiction because the relator had made timely demand for jury trial and the respondent municipal judge had apparently conceded that there was no authority under the municipal charter authorizing the Municipal Court of Orlando to impanel a jury and conduct a jury trial.
We affirm upon the authority of Davis v. Smith, supra. We expressly do not decide the question of whether the Municipal Court of Orlando has the means of providing a jury trial in this case as that question was not raised on this appeal.
Affirmed.
WALDEN and McCAIN, TJ-, concur